DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed 08/10/2022 have been fully considered but they are not persuasive. With regards to independent claim 1 Applicant argues that Chang does not teach or disclose the claim limitation “an upper portion that engages an upper facial region above eyes of the user; and a lower portion that engages a lower facial region below the eyes of the user; wherein the lower portion has a lower shear compliance that is greater than an upper shear compliance of the upper portion”.  Applicant specifically argues that Chang does not teach that the soft and elastic parts move in a shear direction but rather a normal direction.  To support this Applicant points to Fig. 4 of Chang and direction D which according to the applicant is a direction normal to the face of the user.  Examiner respectfully disagrees as Fig. 4 of Chang discloses that the direction D is normal (perpendicular) to the sides of the user’s head and is in fact parallel (shear) to the user’s face.  Therefore Chang does disclose the soft and elastic parts moving in a shear direction in relation to the user’s face.  Further with regards to claim 1 Applicant argues that Chang does not compare any type of compliance in the lower portion versus the upper portion.  Examiner respectfully disagrees as Chang in at least Fig. 7 and paragraph 0024 discloses that the first and second elastic parts 130 and 140 designed to be deformed are integrally formed with the soft pads 150 and 160 (lower portion) but not the forehead pad 170 (upper portion), thus the lower portion having a compliance greater than the upper portion.  The rejection of claim 1 is sustained.
With regards to independent claim 12 Applicant argues that Chang does not teach or disclose “a facial interface with a first stiffness” a “second facial support with a second stiffness” and a “third facial support with a third stiffness”.  Examiner respectfully disagrees as the forehead pad 170 of Chang is not designed to be deformed or flexible and thus has a first stiffness. The soft pads 150 (second facial support) are disposed on the first elastic part 130 and the nose pad 152 (third facial support) while being integral or connected to the soft pads 150 are still their own separate part and have their own stiffness even if that stiffness is identical to the soft pads 150.  The rejection of claim 12 is sustained.
Applicant’s arguments with respect to claim(s) 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s)1, 3-5, 11, 12, 14, 15, and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chang et al (pub # 20190137765).


Consider claim 1. Chang et al teaches A facial interface for a head-mounted display to be worn on a head of a user, (Fig. 2 and paragraph 0018, head-mounted display device 100).
the facial interface comprising: 
an upper portion that engages an upper facial region above eyes of the user; (Fig. 3 and paragraph 0023, the forehead pad 170 is disposed at the strap 120 and is configured to lean against a forehead of the user). 
and a lower portion that engages a lower facial region below the eyes of the user; (Figs. 2 and 3 as well paragraph 0018, two first soft pads 150, and two second soft pads 160. Each of the first soft pads 150 is disposed on one first elastic part 130. One of the first soft pads 150 is adapted to lean against a left cheek bone of the user, and the other one of the first soft pads 150 is adapted to lean against a right cheek bone of the user. Each of the second soft pads 160 is disposed on one second elastic part 140. One of the second soft pads 160 is adapted to lean against a section between the left first soft pad 150 and a left ear of the user, and the other one of the second soft pads 160 is adapted to lean against a section between the right first soft pad 150 and a right ear of the user).
wherein the lower portion has a lower shear compliance that is greater than an upper shear compliance of the upper portion. (paragraph 0018, Each of the first soft pads 150 is disposed on one first elastic part 130. Each of the second soft pads 160 is disposed on one second elastic part 140.  Paragraph 0021, when a force is applied to the two first elastic parts 130, the two second elastic parts 140 are pressed or pulled by the corresponding first elastic parts 130, so as to be moved or deformed.  Paragraph 0024, each of the first elastic parts 130 and the second elastic parts 140 may also be elastically deformed in different directions). 

Consider claim 12. Chang et al teaches A head-mounted display to be worn on a head of a user (Fig. 2 and paragraph 0018, head-mounted display device 100).
 comprising: 
a display assembly having a display; (Fig. 2 and paragraph 0018, head-mounted display device 100).
and a facial interface coupled to the display assembly for supporting the display assembly on a face of the user, (Fig. 2 and paragraph 0018).
the facial interface including a first facial support that engages an upper facial region above eyes of a user with a first stiffness, (Fig. 3 and paragraph 0023, the forehead pad 170 is disposed at the strap 120 and is configured to lean against a forehead of the user). 
a second facial support that engages a lower facial region below the eyes of the user with a second stiffness, (Figs. 2 and 3 as well paragraph 0018, two first soft pads 150. Each of the first soft pads 150 is disposed on one first elastic part 130. One of the first soft pads 150 is adapted to lean against a left cheek bone of the user, and the other one of the first soft pads 150 is adapted to lean against a right cheek bone of the user).
and a third facial support that engages a nose of the user with a third stiffness; (paragraph 0031 and Fig. 5, nose pad 152 that is attached to the nose of the user, so as to provide a comfortable and secure wearing experience, thus a third stiffness).
wherein the second stiffness is less than the first stiffness in a shear direction. (paragraph 0018, Each of the first soft pads 150 is disposed on one first elastic part 130.  Paragraph 0021, when a force is applied to the two first elastic parts 130, the two second elastic parts 140 are pressed or pulled by the corresponding first elastic parts 130, so as to be moved or deformed.  Paragraph 0024, each of the first elastic parts 130 and the second elastic parts 140 may also be elastically deformed in different directions). 

Consider claim 3. Chang et al further teaches The facial interface according to claim 1, wherein the lower shear compliance is greater than the upper shear compliance by having at least one of a lesser stiffness or a greater range of displacement. (paragraph 0018, Each of the first soft pads 150 is disposed on one first elastic part 130. Each of the second soft pads 160 is disposed on one second elastic part 140.  Paragraph 0021, when a force is applied to the two first elastic parts 130, the two second elastic parts 140 are pressed or pulled by the corresponding first elastic parts 130, so as to be moved or deformed.  Paragraph 0024, each of the first elastic parts 130 and the second elastic parts 140 may also be elastically deformed in different directions).Consider claim 4. Chang et al further teaches The facial interface according to claim 3, wherein the lower portion has a lower normal compliance in a normal direction that is greater than an upper normal compliance of the upper portion in the normal direction. (Paragraph 0024, each of the first elastic parts 130 and the second elastic parts 140 may also be elastically deformed in different directions).Consider claim 5. Chang et al further teaches The facial interface according to claim 4, wherein the lower normal compliance is greater than the upper normal compliance by having at least one of a lesser stiffness or a greater range of displacement. (paragraph 0018, Each of the first soft pads 150 is disposed on one first elastic part 130. Each of the second soft pads 160 is disposed on one second elastic part 140.  Paragraph 0021, when a force is applied to the two first elastic parts 130, the two second elastic parts 140 are pressed or pulled by the corresponding first elastic parts 130, so as to be moved or deformed.  Paragraph 0024, each of the first elastic parts 130 and the second elastic parts 140 may also be elastically deformed in different directions).

Consider claim 11. Chang et al further teaches The head-mounted display according to claim 1, further comprising a chassis, (Fig. 2 and paragraph 0018, body 110).
an upper facial support coupled to the chassis and forming the upper portion, (Fig. 3 and paragraph 0023, the forehead pad 170 is disposed at the strap 120 and is configured to lean against a forehead of the user). 
a lower facial support coupled to the chassis and forming the lower portion, (Figs. 2 and 3 as well paragraph 0018, two first soft pads 150. Each of the first soft pads 150 is disposed on one first elastic part 130. One of the first soft pads 150 is adapted to lean against a left cheek bone of the user, and the other one of the first soft pads 150 is adapted to lean against a right cheek bone of the user).
and one or more normal position adjustment devices each associated with one or more of the upper facial support or the lower facial support, wherein the one or more normal position adjustment devices are electronically operable to change a position of one or more of the upper facial support or the lower facial support relative to the chassis in a normal direction. (paragraph 0042, In addition, since the first soft pads and the second soft pads separately lean against different portions of the user's face, positions of the soft pads may be automatically adjusted according to different facial contours of the users, so that most of the users may enjoy a comfortable using experience when wearing the head-mounted display device).Consider claim 14. Chang et al further teaches The head-mounted display according to claim 12, wherein the third stiffness is less than the first stiffness in the shear direction. (paragraph 0031 and Fig. 5, nose pad 152 that is attached to the nose of the user.  The two first soft pads 150 and the nose pad 152 are connected and are integrally formed. paragraph 0018, Each of the first soft pads 150 is disposed on one first elastic part 130.  Paragraph 0021, when a force is applied to the two first elastic parts 130, the two second elastic parts 140 are pressed or pulled by the corresponding first elastic parts 130, so as to be moved or deformed.  Paragraph 0024, each of the first elastic parts 130 and the second elastic parts 140 may also be elastically deformed in different directions).Consider claim 15. Chang et al further teaches The head-mounted display according to claim 14, wherein the second stiffness is less than the first stiffness in a normal direction. (Paragraph 0024, each of the first elastic parts 130 and the second elastic parts 140 may also be elastically deformed in different directions).

Consider claim 19. Chang et al further teaches The head-mounted display according to claim 12, further comprising a position sensor for measuring a position of the display relative to an eye of the user, a controller, and one or more normal position adjustment devices, wherein the controller operates the one or more normal position adjustment devices to change a position of one or more of the first facial support, the second facial support, or the third facial support in a normal direction relative to the display. (paragraph 0042, In addition, since the first soft pads and the second soft pads separately lean against different portions of the user's face, positions of the soft pads may be automatically adjusted according to different facial contours of the users, so that most of the users may enjoy a comfortable using experience when wearing the head-mounted display device).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (pub # 20190137765) in view of Yee (U.S. Pat # 9989998).
Consider claim 2. Chang et al further teaches The facial interface according to claim 1, further comprising wherein the lower portion includes a lower facial support having a pivot mechanism that provides the lower shear compliance, (Paragraph 0021, when a force is applied to the two first elastic parts 130, the two second elastic parts 140 are pressed or pulled by the corresponding first elastic parts 130, so as to be moved or deformed.  Paragraph 0024, each of the first elastic parts 130 and the second elastic parts 140 may also be elastically deformed in different directions). 
the pivot mechanism including one of an elongated roller, a spherical roller, or a multi-axis gimbal and a spring that provides normal compliance in a normal direction; (paragraph 0034, compression springs 134).
and wherein the lower shear compliance is greater than the upper shear compliance by having at least one of a lesser stiffness or a greater range of displacement, the lower portion has a lower normal compliance in the normal direction that is greater than an upper normal compliance of the upper portion in the normal direction, and the lower normal compliance is greater than the upper normal compliance by having at least one of a lesser stiffness or a greater range of displacement in the normal direction. (paragraph 0018, Each of the first soft pads 150 is disposed on one first elastic part 130. Each of the second soft pads 160 is disposed on one second elastic part 140.  Paragraph 0021, when a force is applied to the two first elastic parts 130, the two second elastic parts 140 are pressed or pulled by the corresponding first elastic parts 130, so as to be moved or deformed.  Paragraph 0024, each of the first elastic parts 130 and the second elastic parts 140 may also be elastically deformed in different directions). 

Chang et al does not specifically disclose a light seal that engages a face below the lower portion.  However Yee in at least Fig. 1 and col. 5 lines 5-14 discloses an HMD 100 comprising a facial interface 110 that contacts selected regions of the user's face. Facial interface 110 may surround a viewing region 112 that includes the user's field of vision while the user is wearing head-mounted-display system 100, allowing the user to look through lenses 114 of head-mounted-display device 102 without interference from outside light while the user s wearing head-mounted-display system 100, thus a light seal.  Therefore it would have been obvious to one of ordinary skill in the art to combine the seal of Yee with the interface of Chang et al in order to reduce interference from outside light while the user is wearing the head-mounted display (Yee col. 5 lines 12-14).

Consider claim 9. Chang et al does not specifically disclose The facial interface according to claim 1, further comprising a light seal that engages a face of the user below the lower portion of the facial interface. However Yee in at least Fig. 1 and col. 5 lines 5-14 discloses an HMD 100 comprising a facial interface 110 that contacts selected regions of the user's face. Facial interface 110 may surround a viewing region 112 that includes the user's field of vision while the user is wearing head-mounted-display system 100, allowing the user to look through lenses 114 of head-mounted-display device 102 without interference from outside light while the user s wearing head-mounted-display system 100, thus a light seal.  Therefore it would have been obvious to one of ordinary skill in the art to combine the seal of Yee with the interface of Chang et al in order to reduce interference from outside light while the user is wearing the head-mounted display (Yee col. 5 lines 12-14).




Claim(s) 6-8, 13, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (pub # 20190137765) in view of Hewlett et al (pub # 20180088310).
Consider claim 6. Chang et al does not specifically disclose The facial interface according to claim 1, wherein the lower portion includes a lower facial support having a pivot mechanism that provides the lower shear compliance.  However Hewlett et al in at least Figs. 9A and 9B as well as paragraph 0051 discloses a facial interface 5 comprising a pivot 20.  Therefore it would have been obvious to one of ordinary skill in the art to combine the pivot of Hewlett et al with the interface of Chang et al in order to prevent neck and back strain (Hewlett et al paragraph 0026).Consider claim 7. Hewlett et al further teaches The facial interface according to claim 6, wherein the pivot mechanism includes one of an elongated roller, a spherical roller, or a multi-axis gimbal. (paragraph 0051, gimbal assembly).Consider claim 8. Hewlett et al further teaches The facial interface according to claim 7, wherein the pivot mechanism further includes a spring that provides normal compliance in a normal direction. (paragraph 0054, spring loaded assembly).

Consider claim 13. Chang et al further teaches The head-mounted display according to claim 12, wherein the third stiffness is less than the first stiffness in the shear direction, (paragraph 0031 and Fig. 5, nose pad 152 that is attached to the nose of the user.  The two first soft pads 150 and the nose pad 152 are connected and are integrally formed. paragraph 0018, Each of the first soft pads 150 is disposed on one first elastic part 130.  Paragraph 0021, when a force is applied to the two first elastic parts 130, the two second elastic parts 140 are pressed or pulled by the corresponding first elastic parts 130, so as to be moved or deformed.  Paragraph 0024, each of the first elastic parts 130 and the second elastic parts 140 may also be elastically deformed in different directions).and the second stiffness is less than the first stiffness in a normal direction; (Paragraph 0024, each of the first elastic parts 130 and the second elastic parts 140 may also be elastically deformed in different directions).
Chang et al does not specifically disclose wherein the first facial support, the second facial support, and the third facial support are different types selected from a group consisting of a sprung load spreader, an elongated roller, a spherical roller, and a gimbal. However Hewlett et al in at least Figs. 9A and 9B as well as paragraph 0051 discloses a pivot 20 which is a gimbal assembly.  Therefore it would have been obvious to one of ordinary skill in the art to combine the pivot of Hewlett et al with the interface of Chang et al in order to prevent neck and back strain (Hewlett et al paragraph 0026).
Consider claim 16. Chang et al does not specifically disclose The head-mounted display according to claim 12, wherein the first facial support, the second facial support, and the third facial support are each a type selected from a group consisting of a sprung load spreader, an elongated roller, a spherical roller, and a gimbal. However Hewlett et al in at least Figs. 9A and 9B as well as paragraph 0051 discloses a pivot 20 which is a gimbal assembly.  Therefore it would have been obvious to one of ordinary skill in the art to combine the pivot of Hewlett et al with the interface of Chang et al in order to prevent neck and back strain (Hewlett et al paragraph 0026).

Consider claim 17. Hewlett et al further teaches The head-mounted display according to claim 16, wherein the first facial support, the second facial support, and the third facial support are different types selected from the group. (paragraph 0051).

Claim(s) 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (pub # 20190137765) in view of Heinrich et al (U.S. Pat # 9128283).
Consider claim 10. Chang et al further teaches The facial interface according to claim 1, further comprising an upper facial support in the upper portion, (Fig. 3 and paragraph 0023, the forehead pad 170 is disposed at the strap 120 and is configured to lean against a forehead of the user). 
a lower facial support in the lower portion, (Figs. 2 and 3 as well paragraph 0018, two first soft pads 150. Each of the first soft pads 150 is disposed on one first elastic part 130. One of the first soft pads 150 is adapted to lean against a left cheek bone of the user, and the other one of the first soft pads 150 is adapted to lean against a right cheek bone of the user).
Chang et al does not specifically disclose and one or more selective stiffness devices each associated with one or more of an upper facial support or the lower facial support, wherein the one or more selective stiffness devices are electronically operable to vary the upper shear compliance or the lower shear compliance.  However Heinrich et al in at least col. 19 lines 19-32 teaches “When the actuators 916, 918 receive an output signal from the wearable computing device 900 indicative of an increase in the tension of the side-arms 906, 908, the actuators may apply the electric field to the band 914. In the presence of the electric field, the band 914 may contract, and the band 914 may pull the side-arms 906, 908 inward, as is illustrated in FIG. 9B. As a result, the tension of the side-arms 906, 908 may increase, causing the wearable computing device 900 to be more tightly secured to the user's head. As the wearable computing device 900 reduces the magnitude of the electric field, the amount of contraction of the band 914 may decrease. When the wearable computing device ceases applying the electric field to the band 914, the frame 902 and the band 914 may return to the configuration shown in FIG. 9A”, thus one or more selective stiffness devices.  Therefore it would have been obvious to one of ordinary skill in the art to combine the features of Heinrich et al with the interface of Chang et al in order to improve the system by allowing it to automatically adjust to the user’s face and head.  

Consider claim 18. Chang et al further teaches The head-mounted display according to claim 12, further comprising a movement sensor for measuring movement of the user, (paragraph 0019, motion sensor).
Chang et al does not specifically disclose a controller, and one or more selective stiffness devices each associated with one or more of the first facial support, the second facial support, or the third facial support, wherein the controller operates the one or more selective stiffness devices according to the movement sensor to vary one or more of the first stiffness, the second stiffness, or the third stiffness. However Heinrich et al in at least col. 19 lines 19-32 teaches “When the actuators 916, 918 receive an output signal from the wearable computing device 900 indicative of an increase in the tension of the side-arms 906, 908, the actuators may apply the electric field to the band 914. In the presence of the electric field, the band 914 may contract, and the band 914 may pull the side-arms 906, 908 inward, as is illustrated in FIG. 9B. As a result, the tension of the side-arms 906, 908 may increase, causing the wearable computing device 900 to be more tightly secured to the user's head. As the wearable computing device 900 reduces the magnitude of the electric field, the amount of contraction of the band 914 may decrease. When the wearable computing device ceases applying the electric field to the band 914, the frame 902 and the band 914 may return to the configuration shown in FIG. 9A”, thus one or more selective stiffness devices.  Therefore it would have been obvious to one of ordinary skill in the art to combine the features of Heinrich et al with the interface of Chang et al in order to improve the system by allowing it to automatically adjust to the user’s face and head.  

Claim(s) 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (pub # 20190137765) in view of Poore et al (pub # 20190072772).

Consider claim 20. Chang et al teaches A head-mounted display to be worn on a head of a user (Fig. 2 and paragraph 0018, head-mounted display device 100).
 comprising: 
a display assembly having an electronic display; (Fig. 2 and paragraph 0018, head-mounted display device 100).
and a facial interface coupled to the display assembly, (Fig. 2 and paragraph 0018).
the facial interface having a roller that engages a lower facial region below eyes of the user (Figs. 2 and 3 as well paragraph 0018, two first soft pads 150. Each of the first soft pads 150 is disposed on one first elastic part 130. One of the first soft pads 150 is adapted to lean against a left cheek bone of the user, and the other one of the first soft pads 150 is adapted to lean against a right cheek bone of the user).
and that pivots relative to the display assembly to provide vertical compliance between the display assembly and the lower facial region. (paragraph 0018, Each of the first soft pads 150 is disposed on one first elastic part 130.  Paragraph 0021, when a force is applied to the two first elastic parts 130, the two second elastic parts 140 are pressed or pulled by the corresponding first elastic parts 130, so as to be moved or deformed.  Paragraph 0024, each of the first elastic parts 130 and the second elastic parts 140 may also be elastically deformed in different directions). 
It is admitted that Chang et al does not specifically disclose a roller.  However Poore et al in at least paragraph 0046 does disclose an adjustment mechanism for a head-mounted display that could include a motor-driven friction roller.  Therefore it would have been obvious to one of ordinary skill in the art to combine the roller of Poore et al with the HMD of Chang et al in order to provide an improved and efficient method of adjusting the HMD in relation to the user’s face. 

Consider claim 21. Chang et al further teaches The head-mounted display according to claim 20, wherein the pivot mechanism includes a spring that provides normal compliance between the display assembly and the lower facial region. (paragraph 0034, compression springs 134).

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (pub # 20190137765) in view of Poore et al (pub # 20190072772) as applied to claim 20 above, and further in view of Yee (U.S. Pat # 9989998).


Consider claim 22. Chang et al in view of Poore et al does not specifically disclose The head-mounted display according to claim 21, further comprising a compliant seal coupled to the display assembly and that engages the user below the pivot mechanism. However Yee in at least Fig. 1 and col. 5 lines 5-14 discloses an HMD 100 comprising a facial interface 110 that contacts selected regions of the user's face. Facial interface 110 may surround a viewing region 112 that includes the user's field of vision while the user is wearing head-mounted-display system 100, allowing the user to look through lenses 114 of head-mounted-display device 102 without interference from outside light while the user s wearing head-mounted-display system 100, thus a light seal.  Therefore it would have been obvious to one of ordinary skill in the art to combine the seal of Yee with the interface of Chang et al in order to reduce interference from outside light while the user is wearing the head-mounted display (Yee col. 5 lines 12-14).

Allowable Subject Matter
Claims 23 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Consider claim 23. The prior art does not teach or render obvious The head-mounted display according to claim 1, wherein the upper portion has an upper shear range of displacement that is at most seventy-five percent of a lower shear range of displacement of the lower portion.  

Consider claim 24. The prior art does not teach or render obvious The head-mounted display according to claim 12, wherein the first stiffness is at least two times stiffer than the second stiffness in the shear direction.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAYCE R BIBBEE whose telephone number is (571)270-7222. The examiner can normally be reached Mon-Thurs 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAYCE R BIBBEE/Examiner, Art Unit 2624        


/MARK EDWARDS/Primary Examiner, Art Unit 2624